UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JACKYE N. MORLA,

                            Plaintiff,

                       -against-                                   1:19-CV-10282 (CM)

 N.Y.S. DEPT. OF CORRECTION AND                          ORDER DENYING IFP APPLICATION
 COMMUNITY SUPERVISION (BEDFORD
 HILLS CF), et al.,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Leave to proceed in this Court without prepayment of fees is denied because Plaintiff has

sufficient assets to pay the fees. See 28 U.S.C. § 1915(a)(1). Plaintiff is directed to pay $400.00

in fees – a $350.00 filing fee and a $50.00 administrative fee – within 30 days of the date of this

order. If Plaintiff fails to comply with this order within the time allowed, the action will be

dismissed. The Clerk of Court is directed to assign this action to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

SO ORDERED.

 Dated:    December 6, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
